824 F.2d 978
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Thomas ALGEO, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
Appeal No. 87-3055.
United States Court of Appeals, Federal Circuit.
May 26, 1987.

Before MARKEY, Chief Judge, and RICH and NIES, Circuit Judges.
PER CURIAM.

DECISION

1
The Merit Systems Protection Board (board) in SE07528610095 sustained the removal of Thomas Algeo from his position as a letter carrier for failing to follow instructions, namely, failing to call in as required to inform his supervisor that he would not finish his route without incurring overtime.  We affirm.

OPINION

2
The board properly excluded evidence that petitioner had been promised assistance in completing his route because it was untimely.  Moreover, the board's finding that petitioner would have incurred overtime in any case is supported by substantial evidence.  Given petitioner's substantial record of similar violations, the penalty of removal was appropriate.  The board's decision was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).